DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 11, 12, 14, 16, 19, 22, 24, 26, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Liebermann et al. (US 5,043,029) in view of “Dry Ice Blasting [Trockeneisstrahlen]” (cited as Cite No. 3 under the listing of Non-Patent-Literature in the Information Disclosure Statement dated May 3, 2022).
Regarding independent claim 1, Liebermann et al. disclose a method of producing an iron-based alloy cast strip using a rapid solidification technology (abstract; column 5, line 25 through column 9, line 40; Example I; and Figures 2-6), in which the method comprises the following steps:
pouring a melt onto a moving outer quench surface (5) of a rotating casting wheel (1), in which the melt becomes solidified on the moving outer quench surface (5) and a cast strip (6) is produced; and
directing a gaseous jet of a gas (24), preferably but not limited to CO (see column 8, lines 26-32), onto the moving outer surface (5) of the casting wheel (1), with the jet of gas (24) striking the moving outer surface (5) of the casting wheel (1) as the melt is cast onto the outer surface (5) of the rotating casting wheel (1).
Liebermann et al. fail to teach the claimed melt composition and that the gas is a gaseous jet of solid CO2.
However, “Dry Ice Blasting [Trockeneisstrahlen]” discloses using dry ice, for the purpose of cleaning the surface (see pages 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art to use dry ice, as taught by “Dry Ice Blasting [Trockeneisstrahlen]” to be directed onto the casting wheel of Liebermann et al., in order to clean the rollers (see pages 1 and 2 of “Dry Ice Blasting [Trockeneisstrahlen]”).
Moreover, the claimed melt composition (including the claimed ranges of elemental components within the melt composition) would have been readily contemplated and cast by one of ordinary skill in the art with the rapid solidification casting method disclosed by Liebermann et al.  With regard to the specific ranges of elements (in at%), it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding claim 3, Liebermann et al. disclose that the casting wheel (1) moves in a direction of rotation, and the gaseous jet of gas (24) strikes the outer surface (5) of the casting wheel (1) at a first position which, when viewed in the direction of rotation, is arranged upstream (see Figure 1) of a second position at which the melt strikes the outer surface (5), wherein the first position is arranged downstream of a point at which the cast strip (6) detaches from the casting wheel (1), wherein one or more jet nozzles are positioned and are operable to provide jet(s) of gas (24) directed onto the outer surface (5) of the casting wheel (1).
Regarding claims 6, 11, 12, 14, 16, and 56, pages 1 and 2 of “Dry Ice Blasting [Trockeneisstrahlen]” disclose using dry ice, for the purpose of cleaning the surface.
Therefore, it would have been obvious to one of ordinary skill in the art to use dry ice, as taught by “Dry Ice Blasting [Trockeneisstrahlen]” to be directed onto the casting wheel of Liebermann et al, in order to clean the rollers (see pages 1 and 2 of “Dry Ice Blasting [Trockeneisstrahlen]”).  Although the combined teachings of Liebermann et al. and “Dry Ice Blasting [Trockeneisstrahlen]” fail to teach CO2 snow or liquid CO2, as well as particles of ceramic beads or glass beads, having an average particle size of 0.1 mm to 10 mm, 10 µm to 1 mm, and 0.1 µm to 100 µm, respectively, it would have been obvious to one of ordinary skill in the art to select different sizes that would be optimal with the cleaning process, since “Dry Ice Blasting [Trockeneisstrahlen]” discloses dry ice (solid CO2) as the main source of cleaning, thus obtaining improved surface quality.
In addition, one of ordinary skill in the art would have recognized that the use of a carrier gas to flow the gas and/or other particles, such as ceramic beads or glass beads, would have been obvious in order to obtain improved cooling in the rapid solidification process.  With regard to the types of gases, temperatures of the gases (solid versus gas in the case of CO2), and particles that are suitable for use, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  With regard to the specific ranges of average particle sizes, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding claims 19, 22, and 24, Liebermann et al. disclose that the moving outer surface (5) of the casting wheel (1) is further formed or worked by pressing with rolling device (see Figure 5) that serves as two or more surface-working means (guide wheels (40) and endless belt (38) of Figure 5) as the casting wheel (1) rotates, at a third (upstream) position when viewed in the direction of rotation, relative to the first position at which the gaseous jet (24) strikes the outer surface (5) of the casting wheel (1), but downstream of the point at which the strip (6) detaches from the casting wheel (1).  In addition, a polishing device ((42), as shown in Figure 4) is operable to serve as a material-removing device (42) having one or more brushes that is operable to remove material from the outer surface (5) of the casting wheel (1) as it rotates, thus enabling the surface-working means and polishing device continuously smoothing and cleaning, respectively, the outer surface (5) of the casting wheel (1) as the melt is cast onto the outer surface (5) of the casting wheel (1).  In addition, the gaseous jet (24) strikes the outer surface (5) of the casting wheel (1), and the surface-working means is pressed against the moving outer surface (5) of the rotating casting wheel (1), prior to the melt being poured onto the outer surface (5) of the casting wheel (1), as shown in Figures 4 and 5.
Regarding claim 26, Figure 4 of Liebermann et al. includes an additional gaseous jet, such that two gaseous jets would strike the outer surface (5) of the casting wheel (1) of Liebermann et al. both upstream and downstream of where the melt is dispensed (see Figure 4).

Response to Arguments
The examiner acknowledges the applicants’ amendment provided with the request for continued examination received by the USPTO on June 6, 2022.  Although the prior 35 USC 103 has been overcome based on the applicants’ amendment to independent claim 1, a new 35 USC 103 rejection with a different secondary reference is provided in above section 4.  Claims 28, 30, 32, 34, 36, 38, 39, 43, 44, 48, 49, and 51-54 remain withdrawn from consideration as drawn to non-elected inventions.  Claims 1, 3, 6, 11, 12, 14, 16, 19, 22, 24, 26, and 56 remain under consideration in the application.

Applicants’ arguments with respect to claims 1, 3, 6, 11, 12, 14, 16, 19, 22, 24, 26, and 56 have been considered but are moot because the new ground of rejection includes a new combination of references, and thus does not rely on the prior combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        June 22, 2022